                 Case 2:19-cv-01987-RSM Document 157 Filed 07/27/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                                                                Hon. Ricardo Martinez

 8                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10    RUSSEL H. DAWSON, PERSONAL
      REPRESENTATIVE OF THE ESTATE                     NO. 2:19-cv-01987-RSM
11    OF DAMARIS RODRIGUEZ;
      REYNALDO GIL; JOSE MARTE;                        STIPULATION AND AGREED
12    A.R.; I.R.; S.R.; D.R.,                          ORDER DISMISSING
                                                       INDIVIDUAL DEFENDANTS
13                                    Plaintiffs,
                        vs.
14
      SOUTH CORRECTIONAL ENTITY
15    (“SCORE”), et al.,
16                                    Defendants.
17                                                STIPULATION
18
            The parties, by and through counsel, hereby stipulate as follows:
19
            1.     The following individual defendants are dismissed with prejudice and without
20
     costs or fees as to any and all of Plaintiffs’ claims:
21
                   a.         Brandon Heath;
22

23                 b.         Pedro Santos;

24                 c.         Ethan Glover, and
25                 d.         Colminton Allen.
26

       STIPULATED AND AGREED ORDER DISMISSING                            LAW, LYMAN, DANIEL,
       INDIVIDUAL DEFENDANTS – 1                                     KAMERRER & BOGDANOVICH, P.S.
                                                                                     ATTORNEYS AT LAW
                                                                       2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                     P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.: 2:19-cv-01987-RSM                                          (360) 754-3480 FAX: (360) 357-3511
               Case 2:19-cv-01987-RSM Document 157 Filed 07/27/21 Page 2 of 3




 1        2.     These individuals will be treated as parties solely for purposes of the Rules of
 2        Evidence and Civil Rules applicable to depositions.
 3
          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD this 26th day of July, 2021.
 4
          KRUTCH LINDELL BINGHAM JONES, P.S.
 5
          s/ J. Nathan Bingham
 6        _________________________
          J. Nathan Bingham, WSBA #46325
 7
          Jeffrey C. Jones, WSBA #7670
 8        James T. Anderson, WSBA #40494
          Attorneys for Plaintiffs
 9
          LAW, LYMAN, DANIEL,
10        KAMERRER & BOGDANOVICH, P.S.
11
           s/ John E. Justice
12        __________________________
          John E. Justice, WSBA № 23042
13        Attorney for SCORE Defendants

14        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
15
          s/ Stewart A. Estes
16        __________________________
          Stewart A. Estes, WSBA #15535
17        Attorneys for SCORE Defendants

18        WILLIAMS KASTNER

19        s/ Heidi L. Mandt
          ____________________________
20        Heidi L. Mandt, WSBA #26880
21        Attorneys for NaphCare, Inc. Defendant

22        KING COUNTY PROSECUTING ATTORNEY

23       s/ Raam Wong
         _____________________________
24       Daniel Kinerk, WSBA No. 13537
25       Raam Wong, WSBA No. 45486
         Senior Deputy Prosecuting Attorneys
26       Attorneys for King County Defendants

     STIPULATED AND AGREED ORDER DISMISSING                             LAW, LYMAN, DANIEL,
     INDIVIDUAL DEFENDANTS – 2                                      KAMERRER & BOGDANOVICH, P.S.
                                                                                    ATTORNEYS AT LAW
                                                                      2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                    P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
     Cause No.: 2:19-cv-01987-RSM                                           (360) 754-3480 FAX: (360) 357-3511
                 Case 2:19-cv-01987-RSM Document 157 Filed 07/27/21 Page 3 of 3




 1          PURSUANT TO ABOVE STIPULATION, IT IS ORDERED as follows:
 2          1.     The following individual defendants are hereby dismissed with prejudice and
 3
     without costs or fees as to any and all of Plaintiffs’ claims:
 4
                   a.      Brandon Heath;
 5
                   b.      Pedro Santos;
 6
                   c.      Ethan Glover, and
 7

 8                 d.      Colminton Allen.

 9          2.     The above individuals will be treated as parties solely for purposes of the Rules of

10          Evidence and Civil Rules applicable to depositions.
11
            DATED this 27th day of July, 2021.
12

13

14

15
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

       STIPULATED AND AGREED ORDER DISMISSING                             LAW, LYMAN, DANIEL,
       INDIVIDUAL DEFENDANTS – 3                                      KAMERRER & BOGDANOVICH, P.S.
                                                                                      ATTORNEYS AT LAW
                                                                        2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                      P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.: 2:19-cv-01987-RSM                                           (360) 754-3480 FAX: (360) 357-3511
